Citation Nr: 0206001	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation pursuant to 38 C.F.R. § 1318 (West 1991 & Supp. 
2001), and entitlement to service connection for the cause of 
death on the merits will be the subject of later Board 
decisions.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1947 and from August 1948 to August 1970.  He died on 
October [redacted], 1995.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following August and November 1999 decisions of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation pursuant 
to 38 C.F.R. § 1318 (West 1991 & Supp. 2001) (§ 1318 
benefits).  In October 2001, the Board remanded the 
appellant's appeal for further evidentiary development.

Initially, the Board notes that this was not the first time 
that the appellant's claims were considered by VA.  
Specifically, in October 1995, the RO earlier denied claims 
of service connection for the cause of the veteran's death 
and entitlement to § 1318 benefits.  This decision became 
final when not appeal.  See 38 C.F.R. § 20.1103 (1995).  
Whether previously denied claims should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the 
RO's and Board's earlier actions, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claims.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

As to the application for § 1318 benefits, as noted in the 
Board's October 2001 remand, this issue continues to be 
stayed pending VA's completion of directed rule making.  See 
Chairmen Memorandum No. 01-01-17 (August 23, 2001).

The Board is undertaking additional development on the issue 
of entitlement to service connection for the cause of death 
on the merits, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues. 

FINDINGS OF FACT

1.  By an October 1995 decision, the RO denied a claim of 
service connection for the cause of the veteran's death; no 
appeal ensued.  

2.  Certain new evidence received since the October 1995 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the appellant's claim of service 
connection for the cause of the veteran's death.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for the cause of the 
veteran's death has been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative contend that the 
veteran's service connected post operative regional ileitis, 
along with his other service connected disabilities, 
ultimately led to the respiratory failure that killed him.  
However, the Board notes that the appellant's current claim 
of service connection for the cause of the veteran's death is 
not her first such claim.  As noted above, the RO denied a 
claim of service connection for the cause of the veteran's 
death in October 1995.  Specifically, the RO found that there 
was no medical evidence that any of the veteran's service 
connected disabilities contributed, was the immediate cause, 
or the underlying cause of the respiratory failure, massive 
left pleural effusion, and emphysema that caused the 
veteran's death.  

As a result of the previous denial, the appellant's current 
claim of service connection for the cause of the veteran's 
death may now be considered only if new and material evidence 
has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2001); Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (Emphasis added).  (The Board 
notes that, while the above definition of new and material 
has recently changed, these changes only apply to claims 
filed after August 29, 2001, and have no impact on the 
current appeal which arose from claimed filed in April and 
December 1998.  See 66 Fed. Reg. 45620 to 45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156).)

Using the above guidelines, the Board has reviewed the 
additional evidence associated with the claims folder since 
the October 1995 denial.  The evidence obtained in connection 
with the appellant's attempt to reopen her claim includes the 
appellant's testimony at a personal hearing conducted by the 
undersigned in May 2001.  It also includes VA records showing 
complaints, diagnoses, and treatment for a numerous service 
connected and non service connected disabilities for the 
period immediately following his separation from military 
service as well as VA and private treatment records showing 
the veteran's treatment in the years immediately prior to his 
death in October 1995, including the terminal medical 
records.  See treatment records from Dewitt Army Hospital, 
dated from June 1971 to October 1995; nursing records for in-
home care, dated from September 1995 to October 1995; and 
private treatment records Inova Fairfax Hospital, dated in 
September 1995.  

As to the appellant's personal hearing testimony, she 
testified that the veteran had frequent flare-ups of his 
service connected post operative regional ileitis.  She 
thereafter reported that the veteran's regional ileitis 
materially contributed to the veteran death because it caused 
the veteran to be unable to move his bowels or urinate during 
the 14 day between his September [redacted], 1995, discharge from 
Inova Fairfax Hospital and his death on October [redacted], 1995.  The 
Board notes that this testimony provides the Board with more 
details concerning a relationship between a service connected 
disability and the veteran's death then was of record at the 
time of the October 1995 decision.

Next, the Board notes that the Dewitt Army Hospital treatment 
records, as well as the newly obtained terminal treatment 
records, provides the Board with information regarding the 
appellant's post-service medical problems that were not 
previously of record.

The Board finds that the above evidence is new and material 
as defined by regulation.  In other words, it bears directly 
and substantially upon the issue at hand, especially as to 
the onset of symptoms due to a service connected disability 
that could have led to the veteran's death, (see 38 U.S.C.A 
§§ 1110, 1131, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001)) and is neither 
duplicative nor cumulative of previously submitted evidence.  
Given that the appellant's testimony, and the medical 
records, provide the Board with more details concerning the 
occurrence of post-service medical problems that were not of 
record at the time of the prior final denial, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 
at 1363 (holding that evidence providing a more complete 
picture of the circumstances surrounding a veteran's 
disability could be material).  In other words, her testimony 
and the medical records tend to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that the appellant has submitted new and material 
evidence.


ORDER

The claim of service connection for the cause of the 
veteran's death is reopened; to this extent, the appeal is 
granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

